DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 should depend from claim 17 and not claim 1, since claim 8 teaches the same limitation as claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Langford et al. US 4,116,086 (hereinafter “Langford”) in view of Janzer US 1,361,585 (hereinafter “Janzer”) , and further in view of Nozaki et al. US 9,157,524 (hereinafter “Nozaki”).
Regarding claim 1, Langford teaches a gated lever control assembly comprising:
a bracket (11);
a lever rod (16, 17a, 21) movably mounted on the bracket, with a lower end of the rod attached to a clutch control cable (located inside conduit 25,  through 17) and; and 
a guide member (40) attached to the motorcycle at a position above the bracket such that the lever rod extends through a guide member.
Langford does not teach the gated lever control assembly on a motorcycle and wherein the guide member includes a guide channel as claimed.  Specifically, Langford does not teach wherein the guide channel comprises an elongated slot passing through the guide member and having a first longitudinal axis and is continuous with a bend portion of the guide channel which has a second longitudinal axis extending in a different direction than the first longitudinal axis and extends to a rest portion of the guide channel.  Langford does teach the lever moving front to back (first direction and second direction, AB in FIG. 1) and lock in a rest position ( by movement of the lever in a third direction (CD direction of FIG. 2).
Janzer discloses a motorcycle (bicycle with a motor) using a clutch control lever (34) that moves in a linear direction (front to rear) and also engages a slotted position (recess 35) of a guide member (36).  In an engaged position, the clutch lever is forward (dotted line position of FIG. 1) and then moved by an operator to a disengaged position of the clutch by moving the clutch lever to be held in a rear position (full line position of FIG. 1).  It would have been obvious to one of ordinary skill in the art at the time application was effectively filed to use the gated lever control assembly of Langford on a motorcycle as taught Janzer since it was well known that motorcycles use clutch control lever assembly used for the known purpose of engaging and disengaging a clutch and providing the gated lever control assembly on a motorcycle would achieve the same predictable result.
Nozaki teaches a guide member (36 in FIG. 3 and FIG. 4) for a gated control lever assembly.  The guide member comprises a guide channel with an elongated slot passing through the guide member and having a first longitudinal axis (elongated portion of 36, arranged front to rear) and is continuous with a bend portion (curved portion at end of 36 for retaining position of 24) of the guide channel which has a second longitudinal axis extending in a different direction than the first longitudinal axis and extends to a rest portion (end of the bend) of the guide channel.  It would have been obvious to one of ordinary skill in the art the time the application was effectively filed to substitute Langford’s guide member with the guide member of Janzer in order to achieve the predictable result of effectively guiding the control lever forward, backward, and to a side for retaining the gated lever at a rest position.
Regarding claim 2, Langford teaches wherein movement of an upper end (16) of the lever rod in first direction (left direction in FIG. 1) in the guide channel causes the lower end (17a) of the lever rod to move in a second direction (right direction in FIG. 1) and movement of the upper end of the lever rod in the second direction causes the lower end of the lever rod to move in the first direction
Regarding claim 3, Langford teaches wherein movement of the lower end of the lever rod in the second direction reduces tension on the clutch control cable and movement of the lower end of the lever rod in the first direction increases tension on the clutch control cable.
Regarding claim 4, Nozaki teach wherein the rest portion (extends from to an end from bent portion of 36 in Nozaki) of the guide channel defines a third longitudinal axis extending in a different direction than the second longitudinal axis.
Regarding claim 5, Nozaki teaches wherein the guide channel has a generally (broadest reasonable interpretation is substantially) J-shaped configuration formed by the elongated slot of the guide channel, the bend portion of the guide channel and the rest portion of the guide channel.  The combination of references would at least provide a backwards L shape, which generally resembles a J-shape.
Regarding claim 6, while the cited references fail to explicitly teach wherein wherein the rest portion of the guide channel extends through the guide member at a position away from the motorcycle (both Langford appear to move the lever away, Nozaki appears to teach move lever away from vehicle), it would have been obvious matter of design choice to extend the rest portion at a position away from the motorcycle , since applicant has not disclosed that such arrangement over extending the guide member at position toward the motorcycle solves an stated problem or purpose and it appears that the invention would work equally well with either direction (away from the motorcycle, toward the motorcycle).
Regarding claim 9, Langford, with reference to FIG. 3, teaches further comprising a cable arm member (broadest reasonable interpretation includes bottom plate member extending perpendicularly from 11, which supports a clamp 26, not labeled in FIG. 3 but shown in FIG. 2) for extending from the bracket to a cable guide structure (clamp 26) for positioning a sleeve (25) in which the clutch control cable (“cable core”) extends.
Claims 11-14  are rejected under 35 U.S.C. 103 as being unpatentable over Langford in view of Nozaki.
Regarding claims 10-14, refer to rejection above of claims 1, 2, 4, 5, and 6  as a guide, Langford in view of Nozaki teach the claimed invention (“for use with a motorcycle” and “may be attached to clutch control cable of the motorcycle” is intended use).
Claims 17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Langford in view of Janzer.
Regarding claims 17 and 20, refer to rejection above of claims 1 and 3 as a guide, Langford in view of Janzer teach the claimed invention (guide member is not claimed and therefore Nozaki reference is not needed).
Claims 18 is  are rejected under 35 U.S.C. 103 as being unpatentable over Langford in view of Janzer, and further in view of Nozaki.
Regarding claim 18, refer to rejection above of claim 1 as a guide, Langford in view of Janzer  and Nozaki teach the claimed invention.
Allowable Subject Matter
Claims 7, 8, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653